UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21654 Pioneer Floating Rate Trust (Exact name of registrant as specified in charter) 60 State Street Boston, MA02109 (Address of principal executive offices) Terrence J. Cullen 60 State Street Boston, MA02109 (Name and address of agent for service) Registrant's telephone number, including area code:(617) 742-7825 Date of fiscal year end:November 30 Date of reporting period:July 1, 2012 to June 30, 2013 SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Pioneer Floating Rate Trust By (Signature and Title)/s/ John F. Cogan, Jr. John F. Cogan, Jr., Chairman and President DateAugust 20, 2013 Pioneer Floating Rate Trust DELTA AIR LINES, INC. Ticker: DAL Security ID: 247361702 Meeting Date: JUN 27, 2013 Meeting Type: Annual Record Date: MAY 03, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard H. Anderson For For Management 1b Elect Director Edward H. Bastian For For Management 1c Elect Director Roy J. Bostock For For Management 1d Elect Director John S. Brinzo For For Management 1e Elect Director Daniel A. Carp For For Management 1f Elect Director David G. DeWalt For For Management 1g Elect Director William H. Easter, III For For Management 1h Elect Director Mickey P. Foret For For Management 1i Elect Director Shirley C. Franklin For For Management 1j Elect Director David R. Goode For For Management 1k Elect Director George N. Mattson For For Management 1l Elect Director Paula Rosput Reynolds For For Management 1m Elect Director Kenneth C. Rogers For For Management 1n Elect Director Kenneth B. Woodrow For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Stock Retention/Holding Period Against Against Shareholder GENON ENERGY, INC. Ticker: GEN Security ID: 37244E107 Meeting Date: NOV 09, 2012 Meeting Type: Special Record Date: OCT 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For For Management 3 Adjourn Meeting For For Management NRG ENERGY, INC. Ticker: NRG Security ID: 629377508 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kirbyjon H. Caldwell For For Management 1.2 Elect Director David Crane For For Management 1.3 Elect Director Kathleen A. McGinty For For Management 1.4 Elect Director Evan J. Silverstein For For Management 1.5 Elect Director Thomas H. Weidemeyer For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management END NPX REPORT
